Citation Nr: 1104173	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the tongue, with metastasis to the neck and throat, claimed as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides 
is presumed.  

2.  Squamous cell carcinoma of the tongue is not recognized by VA 
as a disorder which is causally related to exposure to herbicide 
agents used in Vietnam.  

3.  Squamous cell carcinoma was not demonstrated during service, 
or for many years thereafter, and is not shown to be related to 
any incident of active service, to include herbicide exposure.  


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue, with metastasis to the 
neck and throat, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for squamous cell carcinoma 
of the tongue, with metastasis to the neck and throat, to include 
as secondary to herbicide exposure.  Under the relevant laws and 
regulations, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be awarded for certain disabilities, such as 
malignant tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The 
Board must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends his squamous cell carcinoma of the tongue 
results from herbicide exposure during service.  Under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a).  

In the present case, the Veteran's service records confirm 
service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, 
his exposure to herbicides is presumed.  Nonetheless, squamous 
cell carcinoma is not among the disorders listed at 38 C.F.R. 
§ 3.309(e).  Therefore, a grant of service connection for 
squamous cell carcinoma on a presumptive basis must be denied.

	The statutory presumption is not the sole method for showing 
causation, and the Veteran is not precluded from establishing 
service connection with competent proof establishing direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Therefore, the Board will consider entitlement to direct 
service connection based on possible onset of squamous cell 
carcinoma during service.  
	
	Service treatment records are negative for any diagnosis of or 
treatment for squamous cell carcinoma or any other malignancy of 
the tongue, throat, or neck.  On service separation examination 
in October 1971, the Veteran was without abnormality of the 
mouth, throat, and related tissue.  Likewise, on his concurrent 
report of medical history, he denied any history of a tumor, 
growth, cyst, or cancer.  Therefore, service records do not show 
a diagnosis of or treatment for squamous cell carcinoma at the 
time of discharge.  
	
	Next, post-service evidence does not reflect a diagnosis of or 
treatment for squamous cell carcinoma for many years after 
service discharge, and the Veteran does not allege as such.  
Specifically, according to his February 2005 claim, he was first 
diagnosed with cancer in April 2002, approximately 30 years after 
service separation.  Private medical records confirm this 
diagnostic date.  Therefore, the medical evidence does not 
reflect continuity of symptomatology since service.  
	
	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	A veteran is competent to report observable symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  In the present case, 
however, the Veteran does not allege onset of his squamous cell 
carcinoma during service or prior to 2002.  Therefore, continuity 
has not here been established, either through the medical 
evidence or through his lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
squamous cell carcinoma to active duty, to include the 
circumstances therein, such as herbicide exposure.  
	
	In support of his claim, the Veteran has submitted medical 
articles regarding herbicide exposure and subsequent cancer 
development.  An internet article submitted indicated that 
cancers of the neck and head were generally linked to tobacco and 
alcohol use but he has denied any past alcohol or tobacco use; 
however, an April 2002 private medical record indicates that he 
was exposed to second-hand cigarette during his first marriage.  
	
	The Veteran also submitted an article establishing that 
"ingestion" of Agent Orange resulted in an increase in tongue, 
liver, and hard palate cancer in laboratory rats.  A third 
article stated common risk factors associated with squamous cell 
carcinoma of the head and neck included tobacco and/or alcohol 
use, chronic dental problems, drug use, and certain chemical 
exposures, including Agent Orange.  
	
	In a March 2004 statement, the Veteran indicated he was told by a 
VA physician that his squamous cell carcinoma of the throat was 
the result of Agent Orange exposure during service.  He stated 
within his October 2006 notice of disagreement that he was told 
by two different VA physicians that his cancer was related to 
Agent Orange.  Nevertheless, review of the record does not 
indicate such statements were ever written down and incorporated 
into the record, nor does the Veteran contend as such; thus, 
these statements are of limited probative value.  
	
	In an effort to address this issue, a medical opinion from a VA 
oncologist was obtained in October 2010.  The oncologist reviewed 
the Veteran's claims file and noted first that no definite 
association between Agent Orange exposure and head and neck 
cancer had been established.  Next, the specialist noted that 
among the risk factors for oropharyngeal cancers was the human 
papillomavirus (HPV).  Thus, the oncologist concluded there was 
"no relationship" between the Veteran's squamous cell carcinoma 
of the tongue and his Agent Orange exposure, as other risk 
factors could have been the cause.  
	
	In considering the Veteran's service connection claim for 
squamous cell carcinoma on a direct basis, the Board notes that 
the claims file contains differing evidence as to whether 
squamous cell carcinoma is secondary to herbicide exposure.  
	
	On one hand, the aforementioned medical treatise articles suggest 
a connection between Agent Orange exposure and cancers of the 
head and neck.  However, the Board finds these articles are not 
dispositive, as they are general in nature and have not been 
specifically related to the Veteran by a competent medical 
professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise evidence 
are irrelevant or unimportant; they can provide important support 
when combined with an opinion of a medical professional.").  
	
	This evidence, standing alone, does not address the facts that 
are specific to the Veteran's case and does not establish a 
causal relationship between the claimed squamous cell carcinoma 
and his herbicide exposure during service.  Accordingly, they are 
of limited probative value.  See Mattern v. West, 12 Vet. App. 
222, 228 (1999).  
	
	On the other hand, a VA oncologist determined that the Veteran's 
squamous cell carcinoma was not due to service, as this disorder 
had a variety of risk factors, to include alcohol and/or tobacco 
use, and exposure to the HPV virus.  The oncologist also noted 
that no causal relationship had been established between squamous 
cell carcinoma of the tongue and Agent Orange exposure.  
	
	It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  
	
	The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).
	
	In the present case, the Board finds the October 2010 opinion 
from a VA oncologist to be of greater probative value, as it is 
specific to the facts of the Veteran's case, in contrast to the 
medical articles cited by the Veteran.  Additionally, this 
opinion was rendered based on a complete review of the Veteran's 
medical history.  
	
	The Board observes that certain respiratory cancers, to include 
cancer of the larynx and trachea, are presumed to result from 
Agent Orange exposure.  38 C.F.R. § 3.309.  In the present case, 
however, although the Veteran was diagnosed with throat and neck 
cancer, these were attributed to metastases from his squamous 
cell carcinoma of the tongue, and were not the primary site of 
his cancer.  Therefore, service connection for such cancers on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307(d).  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
squamous cell carcinoma of the tongue and active duty service, to 
include herbicide exposure in Vietnam.  While the Board 
reiterates that he is competent to report symptoms as they come 
to him through his senses, squamous cell carcinoma is not the 
type of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran's medical history during 
the current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In conclusion, the preponderance of the evidence weighs against 
the award of service connection for squamous cell carcinoma of 
the tongue, with metastasis to the throat and neck, to include as 
due to herbicide exposure.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  As such, the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  For the reasons to be discussed below, 
the Board finds that VA has satisfied its duties to the Veteran 
under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In March 2005, he was 
notified of the information and evidence needed to substantiate 
and complete the claim on appeal.  Additionally, a March 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2005 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the claims 
files.  The RO has obtained the service treatment records, as 
well as VA and non-VA medical records.  

He has also been afforded a VA medical opinion in October 2010.  
The Board notes that the VA opinion report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  

The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  
Based on the foregoing, the Board finds that he has not been 
prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of VA's 
notices or other development.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for squamous cell carcinoma of 
the tongue, with metastasis to the neck and throat, claimed as 
secondary to herbicide exposure, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


